Section 11, Article V, Constitution, provides that the Circuit Courts shall have "supervision and appellate jurisdiction of matters arising before County Judges pertaining to their probate jurisdiction." Under the supervisory jurisdiction so conferred, a Circuit Court may under proper circumstances direct the County Judge as a court of probate to appoint, or it may itself appoint an administrator pendentelite whose duty it would be to report to the probate court, or as may be required under the law.
It is the duty of the appellate court on an appeal to reverse or affirm the decree of the court below or to give such decree as the court below ought to have given, or as it may appear according to law. Section 4637 (2918) Compiled General Laws, 1927; Schnabel v. Betts, 23 Fla. 178, 1 So.2d Rep. 692. *Page 417 
Pursuant to the above statute this court may on appeal direct the Circuit Court to make such order or decree as should be rendered.
In view of the nature of the litigation in the Circuit Court, shown by the opinion, as to the controversy over the administration of the estate and as to the validity and legal effect of the will of the decedent, it was under the above quoted organic provision, within the province of the Circuit Court to appoint an administrator pendente lite of the decedent's estate, whose duty it will be to make an accounting and report to the County Judge as a probate court, subject to the "supervision and appellate jurisdiction" of the Circuit Court.
The Circuit Court by order declined to appoint pending the litigation "a receiver, administrator ad litem or curator," but "without prejudice to the right of the complainants to make further application at some subsequent time, if appropriate." On appeal from such order this court may direct the Circuit Court to appoint an administrator pendente lite of the decedent's estate whose duty it will be to render appropriate accountings to the County Judge as a probate court, or as may be required under the law.
Rehearing denied.
TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS, J., concur in the opinion and judgment.